Notice of Allowance
Claims 1, 6-13, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found persuasive. The cited prior art does not disclose, teach, or suggest the claimed invention as a whole. 
Applicant argues that the cited prior art does not disclose, teach, or suggest the controller coupled to the reader for transferring information to the information device while retained on the beverage container and reading information on the information device relating to the at least one freshness characteristic associated with the brewed beverage contained in the beverage container and the type of the beverage container.

For independent claim 1:
The claimed invention is a beverage brewing apparatus including: at least one receiving position on the apparatus for receiving a beverage container; an information device selectively removable from the beverage container; at least one reader; a controller coupled to the reader for transferring information to the information device while retained on the beverage container and reading information on the information device relating to the at least one freshness characteristic associated with the brewed beverage contained in the beverage container and the type of the beverage container.
The closest prior art would be Hellbling et al (US 5,158,793). Hellbling teaches a beverage brewing apparatus including at least one receiving position on the apparatus for receiving a beverage container; an information device selectively removable from the beverage container; at least one reader. However, Hellbling does not teach a controller 
The second closest prior art would be Knepler et al (US 6,479,086). Knepler teaches an information device selectively removable from the beverage container; at least one reader, and a controller. However, the controller is not programmed for transferring information to the information device while retained on the beverage container and reading information on the information device relating to the at least one freshness characteristic associated with the brewed beverage contained in the beverage container and the type of the beverage container.

For independent claim 13:
The claimed invention is a beverage brewing apparatus including: at least one receiving position on the apparatus for receiving a beverage container; an information device selectively removable from the beverage container; at least one reader; a controller coupled to the reader for transferring information to the information device while retained on the beverage container and reading information on the information device relating to the at least one freshness characteristic associated with the brewed beverage contained in the beverage container and the type of the beverage container.
The closest prior art would be Hellbling et al (US 5,158,793). Hellbling teaches a beverage brewing apparatus including at least one receiving position on the apparatus for receiving a beverage container; an information device selectively removable from the 
The second closest prior art would be Knepler et al (US 6,479,086). Knepler teaches an information device selectively removable from the beverage container; at least one reader, and a controller. However, the controller is not programmed for transferring information to the information device while retained on the beverage container and reading information on the information device relating to the at least one freshness characteristic associated with the brewed beverage contained in the beverage container and the type of the beverage container.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761